19-3262
     Esiquio-Marcial v. Garland
                                                                              Poczter, IJ
                                                                           A205 583 140

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            SUSAN L. CARNEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _________________________________________
12
13   URBANO ESIQUIO-MARCIAL,
14            Petitioner,
15
16                     v.                                        19-3262
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                    Gary J. Yerman, Esq., New York,
24                                      NY.
25
26   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
27                                      Attorney General; Jessica E.
28                                      Burns, Senior Litigation Counsel;
29                                      Edward C. Durant, Attorney, Office
30                                      of Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   decision of an Immigration Judge (“IJ”), it is hereby ORDERED,

 3   ADJUDGED,      AND    DECREED    that       the    petition   for    review     is

 4   DISMISSED for lack of jurisdiction.

 5          Petitioner Urbano Esiquio-Marcial, a native and citizen

 6   of Mexico, seeks review of a September 16, 2019 decision of

 7   an IJ concurring with the Department of Homeland Security’s

 8   finding that Esiquio-Marcial failed to establish a reasonable

9    fear of persecution or torture.                      In re Urbano Esiquio-

10   Marcial, No. A205 583 140 (Immig. Ct. N.Y.C. Sept. 19, 2019).

11   We assume the parties’ familiarity with the underlying facts

12   and procedural history.

13          Although      neither    Esiquio-Marcial         nor   the    Government

14   contests       our    jurisdiction,          “federal     courts         have   an

15   independent obligation to ensure that they do not exceed the

16   scope of their jurisdiction, and therefore they must raise

17   and decide jurisdictional questions that the parties either

18   overlook or elect not to press.”                  Henderson v. Shinseki, 562

19   U.S.    428,    434     (2011).         Our       jurisdiction      in    removal

20   proceedings is limited to review of petitions filed within 30

21   days of a “final order of removal.”                  8 U.S.C. § 1252(a)(1),

22   (b)(1).

23
                                             2
 1

 2

 3        We lack jurisdiction over Esiquio-Marcial’s October 2019

 4   petition because it was not timely filed within 30 days of

 5   his 2013 removal order or the August 2018 reinstatement of

 6   that order.       See 8 U.S.C. § 1252(b)(1) (providing 30-day

 7   deadline to file petition for review); Bhaktibhai-Patel v.

 8   Garland, No. 19-2565, 2022 WL 1230819, at *7–8 (2d Cir. Apr.

 9   27, 2022); see also Luna v. Holder, 637 F.3d 85, 92 (2d Cir.

10   2011) (“Th[e] 30–day filing requirement is jurisdictional and

11   is not subject to equitable tolling.” (cleaned up)).               “Both

12   of   these   orders   became   final   well   over    30   days   before

13   [Esiquio-Marcial] filed his petition.”               Bhaktibhai-Patel,

14   2022 WL 1230819, at *7.

15        Although the petition was filed within 30 days of the

16   IJ’s September 2019 decision affirming the asylum officer’s

17   negative reasonable fear determination, that ruling is not a

18   final order of removal because it does “not determine whether

19   the alien is deportable or order deportation,” or “affect the

20   validity     of   any   determination     regarding        an     alien’s

21   deportability or deportation.”          Bhaktibhai-Patel, 2022 WL

22   1230819, at *7 (cleaned up).

23
                                       3
1       For the foregoing reasons, the petition for review is

2   DISMISSED.   All pending motions and applications are DENIED

3   and stays VACATED.

4

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court
8




                                  4